DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 04/26/2021 and 04/14/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 7-12, and 17-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims 1 and 11 recite:
receiving a query for a media asset, wherein the query comprises an inputted term;
determining that the query was received from a user belonging to a first age group;
identifying a context of the inputted term within the query;
determining, based on the identified context, whether the inputted term of the query is inappropriate for the first age group;
in response to the determining that the inputted term of the query is inappropriate for the first age group:
identifying a replacement term for the inputted term that (a) is related to the inputted term and (b) is appropriate for the first age group in the context of the query;
modifying the query to replace the inputted term with the identified replacement term; and
generating for output a reply to the modified query. 

The claims relate to a human organizing of activities. This reads on a human:
receiving a request (e.g., spoken or written) from a second human;
determining an estimated age of the second human;
identifying the context/meaning/intent of the received request;
determining if the query is appropriate or not for the second human’s age, based on the context/meaning/intent identified;
based on the determination of appropriateness: 
identifying a replacement or substitution for a term that is related to the received term and appropriate for the second human’s age.

This judicial exception is not integrated into a practical application because for example: claim 1 has no additional limitations but claim 11 recites “input/output circuitry” and “control circuitry”. As an example, in [0070 and 0074] of the as filed specification, [0070] “… In some  embodiments, the circuit boards may include processing circuitry, control circuitry, and storage (e.g., RAM, ROM, Hard Disk, Removable Disk, etc.). In some embodiments, the circuit boards may include an input/output path. More specific implementations of user equipment devices are discussed below in connection with FIG. 6. Each one of user equipment device 600 and user equipment system 601 may receive content and data via input/output ("1/O") path 602. I/O path15 602 may provide content (e.g., broadcast programming, on-demand programming, Internet content, content available over a local area network (LAN) or wide area network (WAN), and/or other content) and data to control circuitry 604, which includes processing circuitry 606 and storage 608.” [0074] “…The circuitry described herein, including for example, the tuning, video generating, encoding, decoding, encrypting, decrypting, scaler, and analog/digital circuitry, may be implemented using software running on one or more general purpose or specialized processors…” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 

With respect to claims 2 and 12, the claims recite:
wherein the query is a voice query, the method further comprising: 
transcribing the voice query to text; 
wherein modifying the query comprises modifying the transcribed text of the query by replacing the inputted term with the replacement term.

The claims relate to a human organizing of activities. This reads on a human:
receiving the request from the second human (i.e., as a spoken request);
writing down the spoken request received from the second human; 
editing the written request by replacing or substituting a replacement word.
No additional limitations are present.

With respect to claims 7 and 17, the claims recite:
wherein determining whether the inputted term of the query is inappropriate for the first age group further comprises:
parsing each respective term of the query and marking each respective term as either appropriate for the first age group or inappropriate for the first age group.

The claims relate to a human organizing of activities. This reads on a human:
determining if the query is appropriate or not for the second human’s age:
segmenting every word from the received spoken request and labeling each as appropriate or not for a particular age.
No additional limitations are present.

With respect to claims 8 and 18, the claims recite:
wherein determining the inputted term of the query is inappropriate for the first age group comprises:
determining that the inputted term matches a term in a list of terms marked as inappropriate for the first age group in the identified context.

The claims relate to a human organizing of activities. This reads on a human:
determining if the query is appropriate or not for the second human’s age:
determining if a received term matches a term in a predetermined list of terms classified as inappropriate for a particular age in a particular context.
No additional limitations are present.

With respect to claims 9 and 19, the claims recite:
wherein the list of terms marked as inappropriate for the first age group in the identified context comprises a list of commonly misused terms by users in the first age group in the identified context.

The claims relate to a human organizing of activities. This reads on a human:
determining if the query is appropriate or not for the second human’s age based on commonly misused terms by users in a particular age group (e.g., kids).
No additional limitations are present.

With respect to claims 10 and 20, the claims recite:
wherein the list of terms marked as inappropriate for the first age group in the identified context comprises a list of commonly mispronounced terms by users in the first age group in the identified context.

The claims relate to a human organizing of activities. This reads on a human:
determining if the query is appropriate or not for the second human’s age:

based on commonly mispronounced terms by users in a particular age group (e.g., kids).
No additional limitations are present.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anders et al. (US 20190325864 A1).

As to independent claim 1, Anders et al. teaches:
1. A method comprising: 
receiving a query for a media asset, wherein the query comprises an inputted term (see ¶ [0092]: “In this example, user 401A asks, “OK assisa, why grownups putted milk in frigerator?””);
determining that the query was received from a user belonging to a first age group (see ¶ [0084 and 0092]: “[0084] Intent matcher 136 may select, e.g., from database 137, one or more grammars and/or models based on the detected/predicted age of user 201. In some implementations, some intents may be unavailable due to the predicted/estimated age range or vocabulary level of user 201. For example, intents that involve automated assistant 120 interacting with third party applications—particularly third party applications that require the expenditure of funds and/or that otherwise are not appropriate for children—may not be permitted, e.g., by one or more rules stored in database 137, when the user's estimated age range or vocabulary level is determined to be, for instance, below a threshold. Additionally or alternatively, in some implementations, these rules may be stored and/or implemented elsewhere, e.g., in database 125. [0092] FIG. 4A depicts yet another example of a child user 401A interacting with automated assistant 120 operating at least in part on client device 406A,”);
identifying a context of the inputted term within the query (see ¶ [0062 and 0092]: “[0062] Natural language understanding module 135 may also include an intent matcher 136 that is configured to determine an intent [i.e., context] of a user engaged in a human-to-computer dialog session with automated assistant 120. [0092] … In this example, user 401A asks, “OK assisa, why grownups putted milk in frigerator?” Such a question may not be interpretable by a conventional automated assistant due to its various grammatical and vocabularic errors, as well as the various mispronunciations. However, an automated assistant 120 configured with selected aspects of the present disclosure may be more tolerant of such errors, and therefore may be able to process the question from user 401A.”);
determining, based on the identified context, whether the inputted term of the query is inappropriate for the first age group (see ¶ [0093]: “In FIG. 4A, before answering the user's question, automated assistant 120 states, “The proper way to ask that question is, ‘Why do grownups put milk in the refrigerator?’” This statement is meant to guide user 401A as to proper grammar, vocabulary, and/or pronunciation.”);
in response to the determining that the inputted term of the query is inappropriate for the first age group (see ¶ [0093] citation as in limitation above.):
identifying a replacement term for the inputted term that (a) is related to the inputted term and (b) is appropriate for the first age group in the context of the query (see ¶ [0093] citation as in limitation above.);
modifying the query to replace the inputted term with the identified replacement term (see ¶ [0093] citation as in limitation above.); and
generating for output a reply to the modified query (see ¶ [0093] citation as in limitation above and [0094]: “[0094] Once automated assistant 120 has provided user 401A with linguistic guidance, it then provides information (e.g., obtained from one or more websites by fulfillment module 124) that is responsive to the user's query, but in a manner that is selected based on the estimated age range and/or vocabulary of user 401A. In this example, automated assistant 120 explains, “because germs grow in milk outside of the refrigerator and make it yucky.” Such an answer is clearly tailored to a child.”).

As to independent claim 11, Anders et al. further teaches:
11. A system comprising:
input/output circuitry (see ¶ [0116]: “Computing device 710 typically includes at least one processor 714 which communicates with a number of peripheral devices via bus subsystem 712. These peripheral devices may include a storage subsystem 724, including, for example, a memory subsystem 725 and a file storage subsystem 726, user interface output devices 720, user interface input devices 722, and a network interface subsystem 716.” and Fig. 7: 720 (user interface input devices) and 722 (user interface output devices)) configured to:
receive a query for a media asset, wherein the query comprises an inputted term (see ¶ [0092]: “… In this example, user 401A asks, “OK assisa, why grownups putted milk in frigerator?””);
and control circuitry (see ¶ [0116]: “Computing device 710 typically includes at least one processor 714… and Fig. 7: 714 (processor(s))) configured to:
[perform the limitations as in claim 1, above].

Regarding claims 2 and 12, Anders et al. teaches the limitations as in claims 1 and 11, above, and further teaches:
2 and 12. The method of claim 1, wherein the query is a voice query (see ¶ [0092]: “… In this example, user 401A asks, “OK assisa, why grownups putted milk in frigerator?””), the method further comprising:
transcribing the voice query to text (see ¶ [0024]: “In various implementations, the given query understanding model may be applied to perform speech-to-text processing of the vocal utterance.”); 
wherein modifying the query comprises modifying the transcribed text of the query by replacing the inputted term with the replacement term (see Fig. 2 and ¶ [0083-0086 and 0092-0093]: “[0083] Referring back to FIG. 2, once automated assistant 120 is triggered, STT module 117 may use the audio recording (or data indicative of the user's utterance) in conjunction with the estimated age range/vocabulary level to select one or more thresholds and/or models (e.g., from database 113). As noted above, these thresholds/models may be part of a “query understanding model.” STT module 117 then may generate, as output, a textual interpretation of the user's utterance. This textual interpretation may be provided to natural language processor 122, which annotates and/or otherwise processes the textual interpretation as described above. The output of natural language processor 122, along with the estimated age range or vocabulary level of user 201, is provided to intent matcher 136. [0085] The intent determined by intent matcher 136, along with the estimated age range or vocabulary level and any user-provided slot values (if applicable), may be provided to fulfillment module 124. Fulfillment module 124 may fulfill the intent in accordance with various rules and/or heuristics stored in database 125. The fulfillment information generated by fulfillment module 124 may be passed to natural language generator 126, e.g., along with the user's estimated age range and/or vocabulary level. Natural language generator 126 may be configured to generate natural language output in accordance with the fulfillment information and the user's estimated age range and/or vocabulary level… [0086] The textual output generated by natural language generator 126, along with the user's estimated age range and/or vocabulary level, may be provided to TTS module 116. TTS module 116 may select, from database 115 based on the user's estimated age range and/or vocabulary level, one or more voice synthesizers to be used by automated assistant 120 to convey the audio output to the user.
Example: [0092] …  child user 401A interacting with automated assistant 120 operating at least in part on client device 406A, which once again takes the form of an assistant device, and more specifically, a standalone interactive speaker. In this example, user 401A asks, “OK assisa, why grownups putted milk in frigerator?”… [0093] In FIG. 4A, before answering the user's question, automated assistant 120 states, “The proper way to ask that question is, ‘Why do grownups put milk in the refrigerator?’”…” 
[i.e., query received at the automated assistant 120 is processed by STT module (i.e., associated with the transcription) as described in ¶[0083-0086], which provides the processed text of the query received to the components listed below which are associated with the TTS module used by the automated assistant 120 to output the proper (i.e., modified transcribed text of the query) as seen in the Example described in ¶ [0092-0093] above “why grownups putted milk in frigerator?” vs “Why do grownups put milk in the refrigerator?”
List of components (in order) that process the transcription of the query received (processed by the STT module):
natural language processor 122
intent matcher 136
fulfillment module 124
natural language generator 126
TTS module 116 ].).

Regarding claims 3 and 13, Anders et al. teaches the limitations as in claims 1 and 11, above, and further teaches:
3 and 13. The method of claim 1, further comprising:
training a machine learning model to accept as input a first query belonging to the first age group and a context of the first query and output a first replacement term, wherein the first query comprises a term that is inappropriate for the first age group within the context of the query (see Fig. 2 and ¶ [0083, 0085-0086] citations as in claim 2, above. Also, see ¶ [0092-0093 and 0105-0106]: [0092]: “… In this example, user 401A asks, “OK assisa, why grownups putted milk in frigerator?” [i.e., input containing inappropriate term within the context of the query]” [0093] … before answering the user's question, automated assistant 120 states, “The proper way to ask that question is, ‘Why do grownups put milk in the refrigerator?’ [i.e., output containing replacement term]” “[0105] FIG. 6 is a flowchart illustrating an example method 600 according to implementations disclosed herein. For convenience, the operations of the flow chart are described with reference to a system that performs the operations. This system may include various components of various computer systems, such as one or more components of computing systems that implement automated assistant 120... [0114] In some implementations, rather than predicting or estimating a speaker's age range, automated assistant 120 may be configured to perform voice recognition to authenticate the speaker. For example, members of a family may each train automated assistant 120 to recognize their voices [i.e., trained to accept first query belonging to one or more age group(s) as well as context (i.e., user intent) to generate output replacement term(s) (i.e., as disclosed in example above ¶ [0092-0093].)], e.g., so that automated assistant 120 is aware of whom it is engaged with [i.e., ]. The users may have profiles that include, among other things, their ages/birthdays. In some implementations, automated assistant 120 may use these profiles to definitively ascertain a user's precise age, rather than estimating their age range. Once the user's age is determined, automated assistant 120 may operate as described above in a manner that is appropriate for the user's age.”);
wherein the replacement term is identified by inputting the query and the context of the query into the trained machine learning model (see ¶ [0092-0093, 0105, and 0114] citation as in limitation above.).

Regarding claims 4 and 14, Anders et al. teaches the limitations as in claims 1 and 11, above, and further teaches:
4 and 14. The method of claim 3, wherein the replacement term output by the machine learning model is semantically similar to the inputted term (¶ [0092-0093, 0105, and 0114] citations as in limitation above: “‘Why grownups putted milk in frigerator?’ vs. ‘Why do grownups put milk in the refrigerator?’”).

Regarding claims 5 and 15, Anders et al. teaches the limitations as in claims 1 and 11, above, and further teaches:
5 and 15. The method of claim 3, wherein the replacement term output by the machine learning model is phonetically similar to the inputted term (see ¶ [0092-0093, 0105 and 0114] citations as in claim 3 above and ¶ [0046]: “[0046]… In some implementations, a threshold that is employed by invocation module 112 to determine whether to invoke automated assistant 120 may be lowered with the estimated age of the user falls into one or more age ranges, e.g., age ranges associated with small children. Consequently, when engaging with a small child, a phrase such as “OK assisa,” which is different from but somewhat phonetically similar to the proper invocation phrase, “OK assistant,” nonetheless may be accepted as an invocation. [0092]: “… In this example, user 401A asks, “OK assisa, why grownups putted milk in frigerator?””  [0093] … before answering the user's question, automated assistant 120 states, “The proper way to ask that question is, ‘Why do grownups put milk in the refrigerator?’”.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anders et al. (US 20190325864 A1) as applied to claims 1 and 11 above, and further in view of Kanevsky et al. (US 20160155437 A1). 

Regarding claims 7 and 17, Anders et al. teaches all of the limitations as in claims 1 and 11, above.
However, Anders et al. does not explicitly teach, but Kanevsky et al. does teach:
7 and 17. The method of claim 1, 
wherein determining whether the inputted term of the query is inappropriate for the first age group (see ¶ [0056]: “…Briefly, the process 300 includes receiving audio data corresponding to a user speaking a particular term, generating a phonetic representation of the particular term based on the audio data, determining the phonetic representation matches a particular canonical pronunciation of the particular term that is associated with an indication of age-appropriateness, obtaining data that indicates an age of the user, determining if the pronunciation of the particular term by the user is age-appropriate, and implementing a remediation strategy for inducing the user to speak the particular term using an age-appropriate pronunciation if it is determined that the pronunciation of the particular term by the user is not age-appropriate.”) further comprises:
parsing each respective term of the query and marking each respective term as either appropriate for the first age group or inappropriate for the first age group (see ¶ [0056] citation as in limitation above and [0057]: “[0056] Briefly, the process 300 includes receiving audio data corresponding to a user speaking a particular term, generating a phonetic representation of the particular term based on the audio data, determining the phonetic representation matches a particular canonical pronunciation of the particular term that is associated with an indication of age-appropriateness, obtaining data that indicates an age of the user, determining if the pronunciation of the particular term by the user is age-appropriate, and implementing a remediation strategy for inducing the user to speak the particular term using an age-appropriate pronunciation if it is `determined that the pronunciation of the particular term by the user is not age-appropriate. [0057] In more detail, the process 300 begins at 302, where audio data corresponding to a user speaking a particular term is received at, for example, an automated speech recognition server. The audio data can be sent from for example, a computing device associated with the user. Examples of audio data can be voice queries, commands, communications, etc. The automated speech recognition server is similar to the ASR server 102 shown in FIG. 1 and the speech recognition server 202 shown in FIG. 2.”).
Anders et al. and Kanevsky et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in speech recognition systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anders et al. to incorporate the teachings of Kanevsky et al. of parsing each respective term of the query and marking each respective term as either appropriate for the first age group or inappropriate for the first age group which provides the benefit of being used to improve other aspects of a user's behavior such as, for example, improving user's speech pronunciations, or improving a user skill level in the pronunciation of particularly difficult words ([0004] of Kanevsky et al.).

Regarding claims 8 and 18, Anders et al. teaches all of the limitations as in claims 1 and 11, above.
However, Anders et al. does not explicitly teach, but Kanevsky et al. does teach:
8 and 18. The method of claim 1, wherein determining the inputted term of the query is inappropriate for the first age group (see ¶ [0056] citations as in claim 7, above.) comprises:
determining that the inputted term matches a term in a list of terms marked as inappropriate for the first age group in the identified context (see ¶ [0024]: “The ASR server 102 can include or be operably coupled to one or multiple age-restricted phonetic dictionaries 116 that may include a list of terms and age-appropriate pronunciations of the terms…”).
Anders et al. and Kanevsky et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in speech recognition systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anders et al. to incorporate the teachings of Kanevsky et al. of determining that the inputted term matches a term in a list of terms marked as inappropriate for the first age group in the identified context which provides the benefit of being used to improve other aspects of a user's behavior such as, for example, improving user's speech pronunciations, or improving a user skill level in the pronunciation of particularly difficult words ([0004] of Kanevsky et al.).

Regarding claims 9 and 19, Anders et al. in combination with Kanevsky et al. teach all of the limitations as in claims 7 and 17, above.
Kanevsky et al. further teaches:
9 and 19. The method of claim 7, wherein the list of terms marked as inappropriate for the first age group in the identified context comprises a list of commonly misused terms by users in the first age group in the identified context (see ¶ [0052]: “Phonetic dictionaries, for example, may be compiled from various published sources and/or speech samples. The age-restricted phonetic dictionary 230 also includes a list of terms and age-appropriate phonetic representations of the terms. The indications of age-appropriateness for the canonical representation of each term in the age-restricted phonetic dictionary 230 can be, for example, a numerical value for a maximum age and can be obtained from, for example, a database of pre-determined and established canonical pronunciations of different words [i.e., associated with mispronounced words by age] or terms that are accepted as appropriate for different phases of growth in a child [i.e., associated with commonly misused words by age]...”).
Anders et al. and Kanevsky et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in speech recognition systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anders et al. to incorporate the teachings of Kanevsky et al. of wherein the list of terms marked as inappropriate for the first age group in the identified context comprises a list of commonly misused terms by users in the first age group in the identified context which provides the benefit of being used to improve other aspects of a user's behavior such as, for example, improving user's speech pronunciations, or improving a user skill level in the pronunciation of particularly difficult words ([0004] of Kanevsky et al.).

Regarding claims 10 and 20, Anders et al. in combination with Kanevsky et al. teach all of the limitations as in claims 7 and 17, above.
Kanevsky et al. further teaches:
10 and 20. The method of claim 7, wherein the list of terms marked as inappropriate for the first age group in the identified context comprises a list of commonly mispronounced terms by users in the first age group in the identified context (see ¶ [0052] citation as in claim 9, above.). 
Anders et al. and Kanevsky et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in speech recognition systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anders et al. to incorporate the teachings of Kanevsky et al. of wherein the list of terms marked as inappropriate for the first age group in the identified context comprises a list of commonly mispronounced terms by users in the first age group in the identified context which provides the benefit of being used to improve other aspects of a user's behavior such as, for example, improving user's speech pronunciations, or improving a user skill level in the pronunciation of particularly difficult words ([0004] of Kanevsky et al.).
Allowable Subject Matter
Claims 6 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record includes:
Anders et al. (US 20190325864 A1)
Kanevsky et al. (US 20160155437 A1)
R. Voleti, J. M. Liss and V. Berisha, "Investigating the Effects of Word Substitution Errors on Sentence Embeddings," ICASSP 2019 - 2019 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2019, pp. 7315-7319, doi: 10.1109/ICASSP.2019.8683367. (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8683367):
Disclosing the definition of the probability of substituting a word based on both the phonemic distance (using previously defined distance measures calculations and ARPABET transcriptions) and semantic distance (using pre-trained GloVe embeddings) (section 2 and Table 1).
Lee et al. (US 20160180730 A1)
Disclosing “calculating at least one similarity, each word in the vocabulary database may be compared with the correct word so that semantic similarity, phonetic similarity, and spelling similarity for the each word are calculated” ([0010]) and “… a correct word is compared to each word in a vocabulary database, and semantic similarities, phonetic similarities, and spelling similarities of respective words in the vocabulary database to the correct word are calculated. Then, at least one of the calculated similarities is used for extracting a plurality of first words among the words in the vocabulary database. Then, second similarities of the plurality of first words which are similarities of the respective first words to the input sentence and calculated as probability values are compared with a threshold…” ([0018]).

Claims 6 and 16 would be allowable for disclosing:
training a second machine learning model to accept as input the first query and the context of the term within the first query, and output a second replacement term;
wherein the identifying the replacement term for the inputted term comprises:
inputting the query and the context of the inputted term within the context of the query into each of the first machine learning model and the second machine learning model to output a first replacement term semantically similar to the inputted term and a second replacement term phonetically similar to the inputted term from the first machine learning model and the second machine learning model, respectively;
comparing a confidence score of the first replacement term to a confidence score of the second replacement term); and
identifying the replacement term as the first replacement term or the second replacement term based on the comparing.

Anders et al. teaches the first of the limitations in claims 6 and 16.
However, Anders et al. either individually or in combination with Kanevsky et al. fail to teach the limitations listed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
R. Voleti, J. M. Liss and V. Berisha, "Investigating the Effects of Word Substitution Errors on Sentence Embeddings," ICASSP 2019 - 2019 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2019, pp. 7315-7319, doi: 10.1109/ICASSP.2019.8683367. (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8683367):
Lee et al. (US 20160180730 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
10/21/2022